*649MEMORANDUM **
Sujeewa Sampath Wewalage, a native and citizen of Sri Lanka, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that the harm Wewalage suffered did not rise to the level of past persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). In addition, substantial evidence supports the BIA’s conclusion that Wewalage’s fear of persecution is undercut by the continued presence of his similarly-situated, unharmed family members, see Hakeem, 273 F.3d at 816, and the BIA’s conclusion that Wewalage did not establish a well-founded fear of persecution, see Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003).
Because Wewalage failed to establish eligibility for asylum, he further failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Substantial evidence supports the agency’s denial of CAT relief because Wewalage has not demonstrated that it is more likely than not that he will be tortured if returned to Sri Lanka. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.